DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, drawn to claims 5-8 and 15 in the reply filed on 3/1/22 is acknowledged.
Claims 1-4, 9-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (WO 2010/121299) in view of Vogelsang et al. (US 3,473,575).
Claim 5: Corkin et al. provides a steam wand device (900, Figs. 9-12), including: a metallic body tube (902, which is metallic: page 19 lines 5-7); the tube having a steam hose (914, Fig. 11) within it. While Corkin et al. teaches utilizing a flexible O-ring (928) as a spacer to provide an air gap between the steam tube and the main body tube 
However, Vogelsang et al. teaches an air gap between an inner and outer tube for insulation purposes in a steam carrying tube assembly, and a spacer (3) in the form of a coil between the inner and outer tubes to maintain the air gap (Col. 3 lines 19-24; 32-34).
	It would have been obvious to substitute a coil similar to that of Vogelsang et al. for the spacer provided by Corkin et al. in order to provide a steam wand that maintained the air gap while utilizing a coil as the spacer.
Further, it would have been obvious to substitute the coil as taught by Vogelsang et al. for the spacer provided by Corkin et al. because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Claim 7: Vogelsang et al. provides the coil has a constant pitch (Figs. 1-2; Col. 2 line 71- Col. 3 line 24).
Claim 8: Corkin et al. provides the tube (902) is bent (Fig. 9).
Claim 15: Corkin et al. provides a lower end of the hose (914) is encircled by a tip connector (920/904) that compresses the lower end of the hose (Fig. 12).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (WO 2010/121299) in view of Vogelsang et al. (US 3,473,575) and Horsting (US 2,915,089).
Claim 6: Corkin et al. as modified by Vogelsang et al. fails to disclose the coil has a plurality of turns of a larger diameter that alternate with turns of a small diameter.
However, Horsting teaches a spacer coil that has a plurality of turns of a larger diameter that alternate with turns of a small diameter (10, Fig. 1, Col.2 line 44- Col. 3 line 15) which prevents the inner tube from shifting within the outer tube.
Therefore, it would have been obvious to modify the spacer provided by Corkin et al. as modified by Vogelsang et al. to include the alternating diameter turns as taught by Horsting in order to better resist shifting of the steam hose within the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/8/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726